DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 
Claim Status
	Claims 1, 3-4, 7, 10-23, and 25-29 are pending.
	Claims 22-23 are withdrawn from consideration.
	Claims 1, 3-4, 7, 10-21, and 25-29 are examined on the merits.

Response to Arguments - Claim Objections
Applicant's amendments filed 11/05/2021 have overcome the objection of record; however, the claim 1 is objected to on new grounds.

Claim Objections
Claim 1 is objected to because of the following informalities: Applicant failed to underline a significant portion of the newly added text in claim 1. The language regarding the deamination window and the regarding SEQ ID NOs: 22 or 23 was not previously in claim 1 yet it is not underlined. The Examiner would like to impress on Applicant the importance of the appropriately identifying amendments for the clarity of the record. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 3-4, 7, 11-21, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “wherein said base editing fusion protein further comprises two nuclear localization sequences (NLS) located the C-terminus of the base editing fusion protein as present in SEQ ID NOs: 22 or 23.” The exemplary phrase, “as present in SEQ ID NOs: 22 or 23” renders the claim indefinite, because it is unclear how the phrase is intended to the limit the claim. For example, it is unclear it the fusion protein only needs two NLSs at the C-terminus, requires the same NLS tandem in SEQ ID NO:22 or 23, or whether the entirety of SEQ ID NO:22 or 23 is required. As such, the 

Response to Arguments - Indefiniteness
Applicant's amendments filed 11/05/2021 have overcome the rejection of record; however, a new basis of rejection has been applied. See rejection above. 

Response to Arguments – Failure to Further Limit
Applicant's amendments filed 11/05/2021 have render the rejection moot due to cancelation of claim 24.

Claim Rejections - 35 USC § 112
Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4, 7, 11-21, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claimed genus includes any base editing fusion protein with an N-terminal fused APOBEC deaminase to a nuclease inactive Cas9 fused to two C-terminal NLSs. No more specific structures are required and it must have the function of the expanded demination window.
The instant disclosure describes that the fusion protein that has the expanded deamination window requires an nCas9 and that the fully nuclease inactive dCas9 does not have the expanded deamination window (Example 2). 
These descriptions are insufficient, because they fail to represent the broad scope of the claims. In fact, it seems that the claim requires a nuclease inactive Cas9 domain, you some nuclease activity is still required for the claimed function, because the nCas9 retains nickase activity.
Given the broad scope of the claimed genus, the lack of working examples and the failure to describe the structures required to confer the claimed function, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the 
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and 

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments and amendments filed 11/05/2021 have been fully considered and are persuasive. Particularly, the evidence provided that the demonstrates that a deamination window 7-bp in length is not inherent to a APOBEC deaminase is convincing.  

Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663